
Exhibit 10.17.1




Form of

First Amendment to the
Phantom Stock Appreciation Rights Plan
for
First Capital Holding Corporation







The Phantom Stock Appreciation Rights Plan for First Capital Holding Corporation
is hereby amended to bring the plan into compliance with 26 USCS § 409A. The
language below is immediately effective for each listed section and supersedes
all previous versions of these sections.




Amended Sections




Section 1.11 of the Phantom Stock Appreciation Rights Plan for First Capital
Holding Corporation shall be amended as follows:




1.11

“Change in Control”




Change in Control Events shall include a change in the ownership of the
corporation, a change in effective control of the corporation, or a change in
the ownership of a substantial portion of the assets of the corporation.




For this section “persons acting as a group” is defined as follows; Persons will
be considered to be acting as a group if they are owners of a corporation that
enters into a merger, consolidation, purchase or acquisition of stock, or
similar business transaction with the corporation. Persons will not be
considered to be acting as a group solely because they purchase or own stock of
the same corporation at the same time, or as a result of the same public
offering. If a person, including an entity, owns stock in both corporations that
enter into a merger, consolidation, purchase or acquisition of stock, or similar
transaction, such shareholder is considered to be acting as a group with other
shareholders in a corporation only with respect to the ownership in that
corporation prior to the transaction giving rise to the change and not with
respect to the ownership interest in the other corporation.




A.

Change in Ownership of the Corporation




Change in the ownership occurs on the date that any one person, or more than one
person acting as a group (as defined above), acquires ownership of stock of the
corporation that, together with stock held by such person or group, constitutes
more than 50 percent of the total fair market value or total voting power of the
stock of such corporation. However, if any one person or more than one person
acting as a group, is considered to own more than 50 percent of the total fair
market value or total voting power of the stock of a corporation, the
acquisition of additional stock by the same person or persons is not considered
to cause a change in the ownership of the corporation or to cause a change in
the effective control of the corporation.




B.

Change in the Effective Control of the Corporation




Change in the effective control of the corporation. A change in the effective
control of a corporation occurs on the date that either –








--------------------------------------------------------------------------------

(1) Any one person, or more than one person acting as a group (as defined
above), acquires (or has acquired during the 12-month period ending on the date
of the most recent acquisition by such person or persons) ownership of stock of
the corporation possessing 35 percent or more of the total voting power of the
stock of such corporation; or




(2) a majority of members of the corporation’s board of directors is replaced
during any 12-month period by directors whose appointment or election is not
endorsed by a majority of the members of the corporation’s board of directors
prior to the date of the appointment or election.




C.

Change in the Ownership of a Substantial Portion of the Corporation’s Assets




Change in the ownership of a substantial portion of a corporation’s assets
occurs on the date that any one person, or more than one person acting as a
group (as defined above), acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such person .or persons)
assets from the corporation that have a total gross fair market value equal to
or more than 40 percent of the total gross fair market value of all of the
assets of the corporation immediately prior to such acquisition or acquisitions.
For this purpose, gross fair market value means the value of the assets of the
corporation, or the value of the assets being disposed of, determined without
regard to any liabilities associated with such assets.




There is no Change in Control Event when there is a transfer to an entity that
is controlled by the shareholders of the transferring corporation immediately
after the transfer. A transfer of assets by a corporation is not treated as a
change in the ownership of such assets if the assets are transferred to —




(1) A shareholder of the corporation (immediately before the asset transfer) in
exchange for or with respect to its stock;

(2) An entity, 50 percent or more of the total value or voting power of which is
owned, directly or indirectly, by the corporation;

(3) A person, or more than one person acting as a group, that owns, directly or
indirectly, 50 percent or more of the total value or voting power of all the
outstanding stock of the corporation; or

(4) An entity, at least 50 percent of the total value or voting power of which
is owned, directly or indirectly, by a person described in paragraph (iii).




For purposes of this subsection, a person’s status is determined immediately
after the transfer of the assets. For example, a transfer to a corporation in
which the transferor corporation has no ownership interest before the
transaction, but which is a majority- owned subsidiary of the transferor
corporation after the transaction is not treated as a change in the ownership of
the assets of the transferor corporation.




Section 1.23 of the Phantom Stock Appreciation Rights Plan for First Capital
Holding Corporation shall be amended as follows:




1.23

“Payout Period” means the time frame during which certain benefits payable
hereunder shall be distributed. Payments shall be made in equal monthly
installments commencing within thirty (30) days of the specified plan payout
schedule, or following the occurrence of disability, change in control, or
death; and payments shall continue for the payout period specified in the
participant’s Agreement. In the event of separation from service, payments will
be made no sooner than six (6) months from the date of separation from service.
If an election is made by the Participant to receive benefit payments in a lump
sum, the Payout Period shall be one (1) month.





--------------------------------------------------------------------------------

Section 4.3 of the Phantom Stock Appreciation Rights Plan for First Capital
Holding Corporation shall be amended as follows:




4.3

Voluntary or Involuntary Termination Other Than for Cause. If the Participant’s
employment with the Bank is voluntarily or involuntarily terminated prior to the
end of his or her Measurement Period, for any reason excluding termination for
Cause or the Participant’s death, the Participant shall be entitled to his or
her vested Accrued Benefit rather than the Supplemental Benefit. Such benefit
will be paid out over the Payout Period or, at the Board’s sole discretion in a
lump sum, no sooner than six (6) months from the date of separation from
service. In the event of disability or a change in control, such benefit will be
paid out over the Payout Period beginning immediately or, in the Board’s sole
discretion, in a lump sum within thirty (30) days of termination of service.




For these purposes, during the first five Plan Years of the Plan the Participant
shall vest in his Accrued Benefit as follows: one-third (1/3) after thirty-six
(36) months; one-third (1/3) after forty-eight (48) months; and one-third (1/3)
after sixty (60)months, such that the Participant is fully vested in his Accrued
Benefit after five (5) Plan Years as a participant in this Plan.




Notwithstanding the above regarding a Participant’s vesting in the Accrued
Benefit, in the event that a Participant is terminated following a Change in
Control, the Participant shall be considered 100% vested in his Accrued Benefit.
In the event that the Plan is terminated following a Change in Control but the
Participant’s employment is not terminated following such Change in Control, the
participant shall be considered 100% vested in his Accrued Benefit Account.




In the event that a Participant is not terminated following a Change in Control
and the successor in interest is willing to continue the Plan using hypothetical
shares of Phantom Stock corresponding in value at any particular time to that
proportionate interest in the Fair Market Value of the stock of the resulting
entity, the Participant shall continue their participation in the Plan and be
100% vested in their Accrued Benefit at the time of the Change in Control.




Section 4.7 of the Phantom Stock Appreciation Rights Plan for First Capital
Holding Corporation shall be amended as follows:




4.7

Changing the Elected Benefit Age.  Any change in the elected benefit age must be
made in compliance with 26 USCS § 409A. Moving the benefit age forward can only
be accomplished within the allowed exceptions to the acceleration of benefits
requirements of § 409A. The benefit age can be moved back if; the new election
benefit date is at least five (5) years from the date payment would otherwise
have been made, the new elected benefit date does not take effect until at least
twelve (12) months after the date the election is made, and the change in the
election benefit date is not made less than twelve (12) months prior to the date
of the first scheduled payment.




 

 

Date

 

 

 

Plan Participant Signature and Date

 

 

 

 

 

 

 

 

 

Plan Participant Printed Name

 

 

 

 

 

 

 

 

 

Date

 

 

 

Bank Officer Signature and Date

 

 

 

 

 

 

 

 

 

Bank Officer Printed Name and Title






